Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Claims 1-10 are currently pending.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior Robbins et al. (US 2015/0208858) (hereinafter Robbins) in view of Imura (US 7157675) (hereinafter Imura) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitation of a cookware apparatus, comprising: the vessel having a continuous clad structure in the bottom and sidewall with a core layer surrounded by an inner cladding and an outer cladding in which the channel is a stainless steel tube that extends through the core layer in the bottom into the sidewall to position an opening to the tube adjacent a surface of the sidewall of independent claim 1 when combined with the limitations of a vessel, comprising: a bottom; a sidewall surrounding the bottom and extending upward from the bottom so as to form a fluid retaining interior region, the sidewall terminating at a rim; and a channel extending through a portion of the bottom and further extending upward into and through a portion of the sidewall, the channel having an opening positioned in an external surface of the sidewall a thermal sensor positioned within the channel, the thermal sensor extending through the portion of the bottom and further extending upward into and through the portion of the sidewall, the thermal sensor comprising: a thermal sensing device positioned in the portion of the bottom; and one or more sensor leads communicatively coupled to the thermal sensing 
Hence the prior art of record fails to teach the invention as set forth in claim 1. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 2, the closest prior Robbins in view of Imura alone or in combination fails to teach or render obvious the invention as claimed. The specific limitation of a cookware apparatus comprising: the vessel having a continuous clad structure in the bottom and sidewall with a core layer surrounded by an inner cladding and an outer cladding in which the channel is a stainless steel tube that extends through the core layer in the bottom into the sidewall to position an opening to the tube adjacent a surface of the sidewall of independent claim 2 when combined with the limitations of a bottom; a sidewall surrounding the bottom and extending upward from the bottom so as to form a fluid retaining interior region, the sidewall terminating at a rim; and a channel extending through a portion of the bottom and further extending upward into and through a portion of the sidewall, the channel having an opening positioned in an external surface of the sidewall; and a thermal sensor positioned within the channel, the thermal sensor extending through the portion of the bottom and further extending upward into and through the portion of the sidewall also in claim 2, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 2-10. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Thursday 9:00 am – 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855